Case 3:18-cv-00097-GEC Document 27-15 Filed 10/31/19 Page 1 of 3 Pageid#: 217




                IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                     CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )    Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.             )
                                    )
____________________________________)

            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                              EXHIBIT 11
                    Case 3:18-cv-00097-GEC Document 27-15 Filed 10/31/19 Page 2 of 3 Pageid#: 218
To                  Beth        Alemanbalemanenvirotechservicescom
Cc                  Kevin        Whyrickkwhyrickenvirotechservicescom
From                Chris LaRocco

Sent                20140609T1230230400
Importance                            Normal

Subject             Re     Michael        Meeting
Received                             20140609T1230230400

Beth        I
                agree with your notes and did send Michael and John the Scorecard payroll analysis and cash                                                         flow spreadsheets                    thus

morning


On   Jun        92014            1126     AM         Beth Aleman <balemanaenvirotcchservicescom>                                         wrote


  Attached            is
                            my writeup            of the visit with                M   Donaldson
  Beth




On   Mon            Jun    9     2014     at   556    AM           Chris LaRocco            <claroccoenvirotechservicescom>                        wrote


     Beth


     Is    there     a standard           form that       I    need to complete              for your file




On   Fri Jun          6     2014     at    505       PM       Kevin Whyrick                <kwhvrickenvirotechservicescom>                        wrote


       Hi Beth

           was thinking and wanted                       to        make sure        that   you and Chris document                your meeting with        Michael           think that the
       I                                                                                                                                                               I



      corrective                actions    should     also be          documented           should      he not show       improvement       after the    two weeks you gave him


You        have probably already done this but                                I    wanted    to     make sure should we have            to perform      a corrective        action      after the

      two weeks


Thanks




Kevin           C   Whyrick
Vice President                    Finance

EnviroTech               Services Inc



910 54th Avenue                     Suite      230

Greeley             CO     80634
Office          970        3463900



Confidentiality                    Notice
The information contained                      in this   electronic communication                     may be   privileged work product       or otherwise    confidential information               If



      you       have accidentally received                    this    communication             you    are   hereby   notified   that any disclosure    dissemination           distribution   or

       copying        of this      communication              is   strictly   prohibited       If
                                                                                                    you received   this   communication     in   error please   notify     us immediately by             e
       mail attaching              the    original    message and                 delete the    original     message from your computer           and any network          to   which   your
       computer            is   connected




Respectfully



Chris LaRocco

Corporate Strategist




                                                                                                                                                                           TRAEPR0D0008432
               Case 3:18-cv-00097-GEC Document 27-15 Filed 10/31/19 Page 3 of 3 Pageid#: 219
Enviro Tech             Services    Inc

9663    Berrien St

Suite   1




Union       Pier   Michigan 49129


Work 9703463923
Ext 407
Cell 7738752053

Fax 2696455909
Web         wwwenvirotechservicescom



Confidentiality                 Notice
The information contained              in this   electronic communication              may be    privileged work   product       or otherwise   confidential      information      If



   you have         accidentally received         this   communication         you are hereby       notified   that any   disclosure    dissemination          distribution   or

   copying         of   this   communication     is
                                                      strictly   prohibited   If
                                                                                    you received   this   communication     in   error please    notify   us immediately       by       e
   mail attaching the original message                      and delete the         original   message from your computer           and any   network      to   which   your

   computer is connected




Beth Aleman PHR

Human        Resources           Manager
Enviro Tech         Services Inc

910 54th Ave             Suite   230

Greeley       CO        80634
9703463904

Website wwwenvirotechservicescom
Twitter




    Penvirotechsvcs
  Facebook




    envirotechservices




                                                                                                                                                           TRAEPR0D0008433
